Citation Nr: 1232122	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a chronic back strain.  


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Attorney 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.  Upon discharge from active duty, he was released to inactive duty of the U.S. Naval Reserves Personnel (other than fleet reserves).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 2011, the Board denied service connection for chronic back strain.  The Veteran appealed the February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties filed a Joint Motion for Remand (joint motion).  By Order dated March 5, 2012, the Court granted the joint motion and the Board's February 2011 decision was vacated and remanded for action consistent with the terms of the joint motion.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file does not contain any additional relevant information or evidence pertaining to the claim.

In August 2012, the Veteran submitted additional relevant medical evidence, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a chronic back strain disability due to an alleged back injury that occurred in 1997 or 1998 during active duty service when he fell down the stairs with a fellow shipmate who lost his balance.  He has reportedly felt worsening intermittent back pain ever since.  He also asserts that the lifting of heavy ammunition in 1997 and 1998 while on active duty aggravated his current chronic back strain.  

The Board finds that a remand is necessary to obtain information needed to adequately address the concerns expressed in the joint motion.  

In the joint motion, the parties agreed that remand was required for obtainment of a contemporaneous VA examination and etiological opinion from an examiner who had considered "all procurable and assembled data" pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the Board's February 2011 denial of service connection for a chronic back strain, the Board acknowledged that additional medical evidence had been associated with the claims file subsequent to obtainment of the September 2008 VA examination and etiological opinion, to include records from the Social Security Administration (SSA), Workers' Compensation records, and private treatment records, however, the Board found that the additional medical evidence related the chronic back strain disability on appeal to post service work-related back injuries sustained in 2002 and 2003.  The Board also made a finding that an additional VA examination was not required.  The joint motion indicates, however, that the Board erred in relying on the medical opinion of the September 2008 VA medical examiner who had not considered all procurable and assembled data pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010).  On remand, the Court directed that the Board provide the Veteran an adequate contemporaneous examination as to his pending claim for a back disorder, with adequate rationale provided for any opinions offered.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Barr v Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 4.1 (2011) (medical opinion must be "accurate and fully descriptive"); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 38 C.F.R. § 4.2 (2011); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report).  

In this regard, review of the record reveals that the Social Security Administration records, Workers' Compensation records, and private treatment records submitted by the Veteran appear to be incomplete.  

Regarding the Veteran's receipt of disability benefits from the SSA, the only record associated with the claims file is a December 2008 decision that found that he had been disabled since May 15, 2006, due to diagnoses of degenerative disc disease of the thoracic and lumbar spine, multiple thoracic and lumbar disc protrusions, multiple herniated thoracic discs, and lumbar radiculopathy.  Significantly, the December 2008 SSA decision noted that Workers' Compensation offset may be applicable and it was recommended that a disability review be completed in 24 months due to expected improvement in the Veteran's condition.  Accordingly, complete records associated with any grant, denial, and/or review of the Veteran's back disability should be obtained.

Similarly, while limited Workers' Compensation records were submitted by the Veteran, it does not appear that any administrative decisions (favorable or unfavorable) and the complete medical records upon which the decision was based have been requested or associated with the record.  These records would be relevant to the issue on appeal and an attempt must be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

Additionally, review of VA treatment records and an examination report show that the Veteran frequently and consistently reported that he received private treatment for low back pain with multiple prescription pain medications and injections following his discharge from military service in 1998 until approximately 2007 or 2008.  In July 2007, he reported prior treatment with epidural injections four or five times and physical therapy.  In June 2008, he reported a recent evaluation of his back pain at "a local emergency room down state."  During the September 2008 VA examination, he reported evaluation and/or treatment for back pain from a private specialist at some point in 1998.  However, the only post-service records of private treatment and evaluation of the Veteran's back pain currently of record are dated in November 2002, from February to May 2003, and in February 2008, all of which pertain to evaluation and treatment of his 2002 and 2003 work-related back injuries.  Accordingly, the Veteran should be requested to submit authorization sufficient to enable VA to obtain records of any private treatment received for a chronic back strain dating since his June 1998 discharge from military service.  

Similarly, private treatment records received in August 2012 contain a January 2012 private emergency treatment record from C.A. Hospital that shows that the Veteran reportedly sought emergency treatment for back pain following a motor vehicle accident in January 2012 at the "Upstate New York Emergency Room."  It is unclear whether the aforementioned emergency treatment was obtained at a private or VA facility.  Accordingly, the Veteran should be requested to provide clarification as to exactly what facility he received emergency treatment and diagnostic testing for increased back pain following a January 2012 motor vehicle accident.  Any associated treatment records should be obtained.  

Ongoing VA treatment records should also be obtained from the VA Hudson Valley Health Care System/Castle Point VA Medical Center dating from March 2007 to April 2008 and since May 2008, and from the Syracuse VA Medical Center dating from February to July 2008 and since August 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him for a chronic back strain since his discharge from active military service in June 1998, and that he provide clarification as to the exact date and location where he received emergency treatment for increased back pain following a motor vehicle accident in January 2012 as alluded to in a January 2012 private treatment record.  After securing the necessary release, if any, the RO should obtain any records which are not already in the claims file.  

2.  The RO must obtain ongoing VA treatment records, if any, dating from March 2007 to April 2008 and since May 2008 from the VA Hudson Valley Health Care System/Castle Point VA Medical Center, and dating from February to July 2008 and since August 2009 from the Syracuse VA Medical Center.  In addition, ongoing private treatment records, if any, should be obtained from Dr. R.S. dating from May 2003, nurse practitioner M.D. from the A.F. Health Center dating since December 2012, and from the C.A. Hospital dating since January 2012.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  The RO must request from the SSA all records associated with any grant, denial, and/or review of disability benefits to the Veteran.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The RO must contact the Hartford Case Management Department for Workers' Compensation and obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, if any, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The RO must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.

5.  After the development requested above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of his current chronic spine strain.  The examiner should review the Veteran's claims file to include documents of any treatment records contained in Virtual VA.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not ( 50 percent probability or greater) that any current back pain and/or spine condition is proximately due to the progression of the back strain noted on separation examination in June 1998, or is caused by the reported in-service lifting and back injury from allegedly falling down the stairs when a shipmate fell on him, or is otherwise related to his period of active military duty.  The examiner should consider the September 2008 VA examination and opinion and work-related back injuries in 2002 and 2003.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed back disorder is unknowable.  A rationale for all opinions expressed should be provided.  

6.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of service connection for a chronic back strain disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



